NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                      JAN 20 2017
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



                                                 No.    15-55400
  STEPHEN YAGMAN,
                                                 D.C. No. 2:14-cv-05963-GHK-E
              Plaintiff - Appellant,

   v.
                                                 MEMORANDUM *
  ERIC GARCETTI, et al.,

              Defendant - Appellees.



                   On Appeal from the United States District Court
                        for the Central District of California
                     George H. King, District Judge, Presiding

                            Submitted November 9, 2016**
                                Pasadena, California

Before: BERZON and NGUYEN, Circuit Judges, and ZOUHARY,*** District
Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes that this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Jack Zouhary, United States District Judge for the
Northern District of Ohio, sitting by designation.
      Stephen Yagman appeals the judgment of the district court dismissing his

complaint with prejudice based on res judicata. This case, Yagman II, was preceded

by Case No. 14 CV 2330, Yagman I.

      “Res judicata, or claim preclusion, prohibits lawsuits on ‘any claims that were

raised or could have been raised’ in a prior action.” Stewart v. U.S. Bancorp, 297

F.3d 953, 956 (9th Cir. 2002) (quoting Owens v. Kaiser Found. Health Plan, Inc.,

244 F.3d 708, 713 (9th Cir. 2001)). Res judicata applies when there is: (1) identity

or privity between the parties; (2) a final judgment on the merits; and (3) identity of

claims. Id.

      As to the first element of res judicata, the parties are identical in both district

court cases. The second element is satisfied because the dismissal in Yagman I is a

final judgment on the merits. With respect to the third element, this Court considers

four factors in determining the identity of claims:

      (1) whether rights or interests established in the prior judgment would
      be destroyed or impaired by prosecution of the second action; (2)
      whether substantially the same evidence is presented in the two actions;
      (3) whether the two suits involve infringement of the same right; and
      (4) whether the two suits arise out of the same transactional nucleus of
      facts.

Turtle Island Restoration Network v. U.S. Dep’t of State, 673 F.3d 914, 917–18 (9th

Cir. 2012). The last factor—whether the claims arise out of the same core set of

facts—is most important. See id.




                                           2
      The district court correctly determined: (1) Yagman I and Yagman II involve

infringement of the same rights and arise from the same core set of facts; (2)

resolution of Yagman I and Yagman II would involve substantially the same

evidence; and (3) Defendants’ freedom from liability established in Yagman I would

be impaired by Yagman II. The district court also correctly determined that, even if

not raised in Yagman I, the illegal-delegation argument is precluded. See McClain

v. Apodaca, 793 F.2d 1031, 1034 (9th Cir. 1986) (“[Plaintiff] cannot avoid the bar

of res judicata merely by . . . pleading a new legal theory.”).

      Plaintiff gets no second bite at the apple.

      AFFIRMED.




                                           3